Exhibit 10.17




LOAN MODIFICATION AGREEMENT


This Loan Modification Agreement (this "Agreement") is entered into effective
December 31, 2008 (the "Effective Date") between MICROHELIX, INC., an Oregon
corporation ("Maker"), MOORE ELECTRONICS, INC., an Oregon corporation
("Co-Maker"), and MH FINANCIAL ASSOCIATES, LLC, an Oregon limited liability
company ("Holder").


RECITALS


A.           Maker made and delivered its Promissory Note dated April 8, 2005 in
the face amount of $1,250,000 to Marti D. Lundy (the "Original Note").  The
Original Note was subsequently amended by Maker and Marti D. Lundy effective
July 29, 2005, August 5, 2005, November 18, 2005, January 3, 2006, May 18, 2006
and August 8, 2006.


B.           Contemporaneously with the execution and delivery of the Original
Note, Marti D. Lundy, Maker and Co-Maker executed and delivered a Security
Agreement dated April 8, 2005 (the "Security Agreement"), under which, among
other things, Maker and Co-Maker granted to Marti D. Lundy a security interest
in the collateral described in the Security Agreement.


C.           Holder acquired from Marti D. Lundy all right, title and interest
in the Original Note and in the Security Agreement.


D.           On or about October 19, 2006, Maker and Holder entered into an
Agreement Regarding Amendment of Promissory Note (the "First Amended Agreement")
and an Amended and Restated Promissory Note (the "First Restated Note") in the
principal amount of $1,028,982, together with warrants to purchase shares of
Maker's Common Stock.


E.           On or about March 12, 2007, Maker, Co-Maker and Holder entered into
a Second Agreement Regarding Amendment of Promissory Note (the "Second Amended
Agreement") and a Second Amended and Restated Promissory Note in the principal
amount of $1,721,428.78 (the "Second Restated Note"), which superseded each of
the First Amended Agreement and the First Restated Note in their entirety.


F.           On or about June 27, 2008, Maker, Co-Maker and Holder entered into
a Third Agreement Regarding Amendment of Promissory Note (the "Third Amended
Agreement") and a Third Amended and Restated Promissory Note in the principal
amount of $977,742.96 (the "Third Restated Note"), which superseded each of the
First Amended Agreement, Second Amended Agreement, First Restated Note and
Second Restated Note in their entirety.


G.           Maker has requested that Holder extend the maturity date of the
Third Restated Note, and Holder has agreed to such extension on the terms and
conditions set forth herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement agree as follows:
 
Page 1 – LOAN MODIFICATION AGREEMENT
 

--------------------------------------------------------------------------------


 
2.           1.           Continuing Effectiveness.  The amendments set forth in
Section 3 below, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of the Third
Amended Agreement, Third Restated Note or any other loan document, or (b)
otherwise prejudice any right or remedy which Maker may now have or may have in
the future under or in connection with any of the loan documents.  This
Agreement shall be construed in connection with and as part of the loan
documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in such loan documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


3.           Definitions.  Capitalized terms used in this Agreement that are not
defined herein have the meanings assigned to those terms in the Third Restated
Note.


4.           Third Restated Note.  Section 5 of the Third Restated Note is
amended by substituting “December 27, 2009” for “December 27, 2008” in clause
(a) of Section 5.


5.           Representations and Warranties.  Maker and Co-Maker represent and
warrant to Holder, as of the date of this Agreement, and at all times the Third
Restated Note is outstanding:


5.1.           Organization.  Maker and Co-Maker are, and at all times will be,
duly organized and validly existing under the laws of the state of
Oregon.  Maker and Co-Maker are, and all times will be, duly qualified to do
business in all states in which the failure to so qualify would have a material
adverse effect on its business or financial condition.  Maker and Co-Maker have
the full power and authority to own their properties and to transact the
business in which they are presently engaged or presently propose to engage.


5.2.           Authorization.  Maker's and Co-Maker's execution, delivery and
per­formance of this Agreement and all of their respective agreements referred
to herein have been duly authorized by all necessary action by Maker and
Co-Maker and does not conflict with, result in a violation of, or constitute a
default under (1) any provision of Maker's or Co-Maker's articles of
incorporation, other organizational documents or agreements or instruments
binding upon Maker or Co-Maker or (2) any law, governmental regulation, court
decree or order applicable to Maker, Co-Maker or their properties.


5.3.           Legal Effect.  This Agreement constitutes, and any instrument or
agree­ment Maker and/or Co-Maker are required to give under this Agreement when
delivered will constitute, legal, valid and binding obligations of Maker and/or
Co-Maker, as applicable, enforceable against Maker and Co-Maker in accordance
with their respective terms, subject only to the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other similar
laws relating to or affecting creditors' rights generally and court decisions
with respect thereto, and the award by courts of money damages rather than
specific performance of contractual provisions involving matters other than the
payment of money.


5.4.           Litigation and Claims.  Except as previously disclosed by Maker
or Co-Maker to Holder (including specifically claims made by and litigation with
Maker's and Co-Maker's unsecured creditors), no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Maker or Co-Maker are pending or, to the best of Maker's
or Co-Maker's knowledge, threatened.
 
Page 2 – LOAN MODIFICATION AGREEMENT
 

--------------------------------------------------------------------------------



 
5.5.           Lien Priority.  Unless otherwise previously disclosed to Holder
in writing (including specifically prior liens granted to Hewlett Packard
Financial Services Company), Maker and Co-Maker have not entered into or granted
any security agreements, or permitted the filing or attachment of any security
interests on or affecting any of the collateral securing repayment of the Third
Restated Note (the "Collateral"), that would be prior or that may in any way be
superior to Holder's security interests and rights in and to such Collateral.


6.           Additional Documents.  The parties will sign and deliver such
additional docu­ments and take such further actions as may be reasonably
necessary to further effect and evidence this Agreement.


7.           Attorney Fees.  If any party to this Agreement breaches any term of
this Agree­ment, the other party will be entitled to recover all costs and
expenses, including reasonable attorney fees, incurred to enforce the terms of
this Agreement, whether or not suit is filed, including such costs or fees as
may be awarded at trial, in arbitration, or in bankruptcy pro­ceedings, and in
any appeal of such suit or action.  Maker and Co-Maker shall reimburse Holder
for its reasonable attorneys’ fees and costs related to the negotiation and
preparation of this Agreement and related documents.


8.           Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.


9.           Time of Essence.  Time is of the essence for each and every
provision of this Agreement.


10.           Entire Agreement.  This Agreement sets forth the understanding of
the parties with respect to the subject matter of this Agreement and supersedes
any and all prior understandings and agreements, whether written or oral,
between the parties with respect to such subject matter.


11.           Amendment.  This Agreement may be amended only by an instrument or
writing executed by all of the parties hereto.


12.           Governing Law; Venue.  This Agreement will be governed by the laws
of the State of Oregon, without giving effect to any conflict-of-law principle
that would result in the laws of any other jurisdiction governing this
Agreement.  Venue for any dispute or litigation arising out of this Agreement
will be in the courts of Multnomah County, Oregon regardless of any change in
the residence of a party hereafter.


13.           Execution and Counterparts.  This Agreement may be executed by the
parties in separate counterparts, each of which when executed and delivered will
be an original, but all of which together will constitute one and the same
instrument.  This Agreement will not be effective unless Maker, Co-Maker and
Holder execute this Agreement.
 
Page 3 – LOAN MODIFICATION AGREEMENT
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement.
 

  MH FINANCIAL ASSOCIATES, LLC             By:  
Aequitas Capital Management,
Inc., its Manager
           
By
/s/ Andy MacRitchie       Andy MacRitchie       Executive Vice-President        
            MICROHELIX, INC.          
 
By
/s/ James E. Horswill       James E. Horswill       President and CFO          
          MOORE ELECTRONICS, INC.             By /s/ James E. Horswill      
James E. Horswill       President and CFO  



Page 4 – LOAN MODIFICATION AGREEMENT
 

--------------------------------------------------------------------------------


 